Citation Nr: 1528865	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  07-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to October 21, 2011, and in excess of 30 percent as of October 22, 2011, for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1995, and from February 2003 to October 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A January 2014 Board decision granted service connection for a back disability.  Therefore, the full benefits sought on appeal on that matter has been granted and the issue is no longer on appeal.

In January 2014, the Board remanded these matters for additional development and substantial compliance with directives have been completed.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From April 18, 2007, to October 21, 2011, the Veteran's cervical spine was not manifested by forward flexion of 15 degrees or less, including as a result of pain.  The medical evidence did not show that she had intervertebral disc syndrome.

2.  From October 21, 2011, to January 17, 2014, the Veteran's cervical spine was not manifest by unfavorable ankylosis of the entire cervical spine.  The medical evidence did not show that she had intervertebral disc syndrome.

3.  Beginning on January 18, 2014, the Veteran's cervical spine was manifest by incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The medical evidence did not show that her cervical spine had unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  From April 18, 2007, to October 21, 2011, the criteria for rating in excess of 20 percent for a cervical spine disability were not met.  38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  From October 21, 2011, to January 17, 2014, the criteria for rating in excess of 30 percent for a cervical spine disability were not met.  38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  Beginning on January 18, 2014, the criteria for rating of 60 percent but not higher for a cervical spine disability were met.  38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2007, May 2008, and April 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations concerning the Veteran's claim in May 2007, July 2008, October 2011, and January 2014. 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), the diagnostic code criteria pertinent to spinal disabilities in general provide that a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014). 

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (3) (2014).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate ratings of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2014).

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40 , 4.45 (2014).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The normal range of motion of the cervical spine is extension and flexion to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally.  38 C.F.R. § 4.71, Plate V (2014).  Total range of motion in all planes equals 340 degrees.

April 18, 2007, to October 21, 2011

From April 18, 2007, to October 21, 2011, the Veteran's cervical spine disability was rated as 20 percent under Diagnostic Code 5237 according to the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

A May 2007 VA examination report shows that the Veteran first began having neck pain during her active duty service after a motor vehicle accident.  The Veteran reported neck pain most days that came and went depending on how much work she had to do.  The Veteran described the pain as mild and reported no incapacitating episodes during the preceding twelve months that required physician prescribed bed rest.  The Veteran denied that the neck pain affected her ability to work and reported that pain was present with certain movements and prolonged sitting at a desk.  She reported that the cervical spine disability caused her to miss work due to pain when she experienced spasms.  She denied flare-ups and used no assistance devices.  Physical examination showed cervical forward flexion to 45 degrees, extension to 15 degrees, lateral flexion to 35 degrees bilaterally, and rotation to 50 degrees bilaterally, with no pain noted.  Repetitive range of motion testing showed no additional loss of range of motion.  The examiner reported that the Veteran's cervical spine was nontender and there were no spasms on examination.  X-rays of the Veteran's cervical spine were normal as disc spaces were well preserved and no significant osteophytosis shown.  The examiner's final diagnosis was a chronic cervical strain.

A July 2008 VA examination report shows that the Veteran reported neck pain.  She reported that she had flare-ups that occurred on a daily basis.  The examiner reported that the Veteran was in no distress at rest.  During range of motion testing, her movements were noted as slow and very slightly tremulous.  Forward flexion of the cervical spine was measured to 30 degrees, extension to 20 degrees, bilateral rotation to 45 degrees, and bilateral flexion to 20 degrees.  All motion was reportedly accompanied by end range of motion pain but not additionally limited following repetitive use examination.  The Veteran was noted to be tender over the lower cervical spine and the trapezius area bilaterally.  Her gait was noted to be somewhat stiff and slow.  The examiner noted that the Veteran held her neck stiffly.  The Veteran was diagnosed with cervical spondylosis and cervical degenerative disc disease.  

A July 2007 VA MRI report shows that the Veteran had mild degenerative desiccation at several levels of the cervical spine.

Private treatment records from Southeastern Spine Institute dated from October 2009 to September 2010 show that the Veteran was treated for neck pain and a cervical spine strain.

Based on the evidence of record the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 20 percent from April 18, 2007, to October 21, 2011.  The range of motion testing during VA examinations does not show that the Veteran's forward flexion of the cervical spine was ever limited to 15 degrees or less, and was measured by both VA examiners during this time period as 45 degrees.  Therefore, the cervical spine disability does not meet the criteria for the next highest rating of 30 percent during this time period even accounting for functional limitations due to factors such as pain, weakness, fatigability, or loss of endurance.  

Additionally, the Board notes that during this time period , there was no mention of, or evidence of medical or lay physician prescribed bed rest for the Veteran associated with or due to the cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable for this time period.

Therefore, the Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability from April 18, 2007, to October 21, 2011. is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237 (2014).

October 22, 2011, to January 17, 2014

From October 22, 2011, to January 17, 2014, the Veteran's cervical spine disability had been rated as 30 percent under Diagnostic Code 5237 under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

An October 2011 VA examination report shows that the Veteran reported neck pain that she described as "almost incapacitating."  She reported spasms in her neck that caused stiffness and cramps.  The Veteran reported that she had constant neck pain.  She reported that she had some slight improvement with the use of heating pads, ice packs, and bedrest.  The Veteran did not report any incapacitating episodes over the past twelve months where a physician had prescribed bed rest.  Physical examination of the cervical spine showed forward flexion of 15 degrees with pain from 10 to 15 degrees, extension to 10 degrees with pain from 5 to 10 degrees, right lateral rotation to 15 degrees with pain noted 10 degrees, and left lateral rotation to 10 degrees with pain from 5 to 10 degrees.  A review of a 2009 MRI report showed mild disc protrusions with no evidence of instability and a well preserved disc height.  The Veteran was diagnosed with chronic cervical spine strain.

A May 2013 MRI report from the Southeastern Spine Institute shows that the Veteran's cervical spine had disc protrusions diffusely at C3-4, C4-5, and C5-6 with severe bilateral foraminal stenosis.  

A June 2013 private examination report from Dr. D.D., shows that the Veteran's range of motion of the cervical spine was measured for forward flexion to 40 degrees, extension to 40 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 60 degrees.  The Veteran was diagnosed with chronic neck pain.  

Based on the evidence of record the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 30 percent from October 22, 2011, to January 17, 2014.  The range of motion testing during VA examinations and private physical examinations does not show that the Veteran's cervical spine was ever evaluated with unfavorable ankylosis.  Specifically, during this period, the Veteran was able to perform range of motion testing with minimal loss of motion for flexion, extension, lateral flexion, and lateral rotation.  Therefore, the cervical spine disability does not meet the criteria for the next highest rating of 40 percent during this time period even accounting for functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  

Additionally, the Board notes that during this time period , there was no mention of, or evidence of medical or lay physician prescribed bed rest for the Veteran associated or due to the cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore a higher rating under Diagnostic Code 5243 is not applicable for this time period.

Therefore, the Board finds that a rating in excess of 30 percent for the Veteran's cervical spine disability from October 22, 2011 to January 17, 2014 is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237 (2014).




Beginning on January 18, 2014

The Board finds that the preponderance of the evidence supports a rating of 60 percent but not higher for the Veteran's cervical spine disability, as of January 18, 2014, as it has been shown that she was diagnosed with IVDS resulting in incapacitating episodes of at least six weeks during the past twelve months.

A January 2014 VA examination report shows that the Veteran was diagnosed with cervical spine degenerative arthritis and spinal stenosis.  The Veteran reported increased pain over the past year.  A recent MRI report noted foraminal stenosis at C3-C5 bilaterally.  The Veteran also reported flare-ups with pain, weakness, fatigue, and incoordination.  The examiner reported that the flare-ups would likely decrease range of motion by 10 to 20 percent.  Cervical spine range of motion testing showed forward flexion to 20 degrees with pain noted at 20 degrees, extension to 20 degrees with pain noted at 20 degrees, lateral flexion to 20 degrees with pain noted at 20 degrees bilaterally, and lateral rotation to 60 degrees bilaterally with pain noted at 60 degrees.  Repetitive use testing showed no additional loss of range of motion.  The examiner noted that the Veteran's functional impairment of the cervical spine resulted in less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight bearing.  The examiner reported that the Veteran had pain on palpation to the cervical spine.  Muscle spasms of the cervical spine were noted but they did not result in abnormal gait or abnormal spinal countours.  The examiner also noted that she had no ankylosis of the spine and no neurological abnormalities such as bowl or bladder problems.  The examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS) with incapacitating episodes over the past twelve months have a total duration of at least six weeks.  The Veteran was also diagnosed with degenerative disc disease as confirmed by imaging studies.  However, no vertebral fractures were noted.  The examiner reported that the Veteran's cervical spine disability did impact her ability to work as it caused pain.  The examiner opined that the Veteran's condition moderately limited gaining or maintaining certain types of employment.  The severity of her cervical arthritis was such that all physical employment beyond occasional lifting of less than 20 pounds would cause undue pain.  The examiner also opined that there would be no limits on gainful predominantly sedentary employment if she was provided proper ergonomic equipment and allowed five minute breaks every hour.  

A February 2014 VA Addendum report to the January 2014 examination report noted that the examiner could not accurately characterize the Veteran's flare-ups without resorting to mere speculation.  Pain, weakness, fatigability, and incoordination were significantly limited during flare-ups.  

Based on the evidence of record the Board finds that the Veteran's cervical spine disability warrants a rating of 60 percent, but not higher, beginning on January 18, 2014.  The Board notes that while the Veteran was not diagnosed or observed with any form of ankylosis of the entire cervical spine, the Veteran's increased rating is not based upon Diagnostic Code 5237 but instead on the Diagnostic Code 5243.  Here, the VA examiner clearly diagnosed and indicated that the Veteran had IVDS which resulted in incapacitating episodes of at least six weeks over the past twelve months which meets the rating criteria for a 60 percent rating under the formula for rating IVDS based on incapacitating episodes. 

The Board notes that a higher rating is available, but that the evidence of record does not support that higher rating.  Specifically, for the Veteran's cervical spine disability to meet the next highest rating, which in this case would be a 100 percent, unfavorable ankylosis of the entire spine would need to be present.  Here, the Board notes that the January 2014 VA examiner specifically noted a negative diagnosis for ankylosis the cervical spine, therefore the criteria for the higher rating is not met.  

Therefore, the Board finds that a rating of 60 percent but no higher for the Veteran's cervical spine disability beginning January 18, 2014, is warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2014).

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra scheduler rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for her cervical spine disability, outside of the one occasion for which she received minor treatments and pain relief.  The Board finds that the objective evidence is against a finding that either condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected cervical spine disability is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent from April 18, 2007, to October 21, 2011, is denied.

Entitlement to a rating in excess of 30 percent from October 22, 2011, to January 17, 2014, for a cervical spine disability is denied.

Entitlement to a rating of 60 percent, but not higher, for a cervical spine disability as of January 18, 2014, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


